DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13 “wherein each of the plurality of legs has a second side surface that extends from the circumference of the body and is spaced apart from the first side surface in a circumferential direction of the body, the second side surface extending further in the circumferential direction relative to one of the plurality of stator fixing parts” is unclear.
The specification discloses the stator fixing part 360 circumferentially extends to the same circumferential position as the second side surface 372 of legs 370 (figs 5-7 & below, 360 has 1st side surface 361 & 2nd side surface 362). It is unclear how the second side 372 extends further in the circumferential direction relative to the stator fixing part 360. There is no prior art rejection for this claim.

    PNG
    media_image1.png
    380
    499
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    369
    734
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9-11, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Fujiwara et al. (US20200217330, “Fujiwara”).
Re claim 1, Fujiwara discloses an electric motor assembly, comprising: 
an impeller 1 (figs 1-2, [0024]); 
a guide vane 4 (figs 1-2, [0024]) disposed at a first side of the impeller 1 along an axial direction (figs 1-2 & below), the guide vane 4 comprising a plurality of vanes 43 (figs 1-2, [0056]); 
a stator 22 (figs 1-3 & 9, [0034]) disposed at one side of the guide vane 4 along the axial direction (figs 1-2 & below); 
a rotor 21 (figs 1-2, [0031]) configured to rotate relative to the stator 22 to thereby rotate the impeller 1 (figs 1-2, [0032]); and 
a frame 3u (figs 1-2, 4 & 6-9, [0043]) disposed at an outside of the stator 22 in a radial direction (figs 1 & 9) and coupled to the stator 22 (figs 1 & 9, [0055]), wherein the frame 3u comprises: 
a body 31 having a cylindrical shape (figs 4 & 6, [0045]), the body 31 being disposed at the outside of the stator 22 (figs 4, 6 & 9) and defining an air flow path 101 (figs 1-2 & 4, [0045]), and 
a plurality of stator fixing parts 33 (figs 4 & 6-9) that protrude from an inner surface of the body (figs 4, 6 & below) and are coupled to the stator 22 (fig 9), and 
wherein the plurality of stator fixing parts 33 are inclined with respect to the axial direction (figs 4, 6-8 & below, [0069] & [0074], surfaces 332-334 are inclined w/ respect to the axial direction).

    PNG
    media_image3.png
    495
    1004
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    448
    517
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    346
    598
    media_image5.png
    Greyscale

Re claim 2, Fujiwara discloses claim 1, as discussed above and further discloses the plurality of vanes 43 are inclined with respect to the axial direction (figs 2 & below, [0060], 43 inclined in direction opposite of rotation direction R) and wherein an inclination direction of the plurality of stator fixing parts 33 with respect to the axial direction is substantially equal to an inclination direction of the plurality of vanes 43 with respect to the axial direction (figs 2, 4, 6-7 & below, [0060]), at least surfaces 332 & 334).

    PNG
    media_image6.png
    637
    509
    media_image6.png
    Greyscale

Re claim 3, Fujiwara discloses claim 1, as discussed above and further discloses a first bearing 23u disposed between the guide vane 4 and the rotor 21 in the axial direction (figs 1 & below, [0041], 23u is at an axial position between a axial position of 4 & an axial position of 21), wherein the frame 3u defines a first bearing accommodating portion 321 that receives the first bearing 23u (figs 1 & 4, [0047]).

    PNG
    media_image7.png
    430
    650
    media_image7.png
    Greyscale

Re claim 4, Fujiwara discloses claim 1, as discussed above and further discloses a first bearing 23u (fig 1, [0041]), wherein the frame 3u defines a first bearing accommodating portion 32 that receives the first bearing 32u (figs 1 & 4, [0041] & [0047]), 
wherein the frame 3u further comprises a plurality of bridges that are radially connected to an outer surface of the first bearing accommodating portion 32 (figs 4, 8-9 & below), each of the plurality of bridges extending to one of the plurality of stator fixing parts 33 (figs 4, 8-9 & below).

    PNG
    media_image8.png
    535
    789
    media_image8.png
    Greyscale

Re claim 5, Fujiwara discloses claim 1, as discussed above and further discloses a first bearing 23u disposed in the frame 3u (figs 1 & 4, [0041] & [0047]), wherein the frame 3u comprises a first bearing accommodating portion 321 that receives the first bearing 23u (figs 1 & 4, [0041] & [0047]), 
wherein the guide vane 4 further comprises a vane hub 41 (figs 1-2, [0056]), wherein the plurality of vanes 43 are disposed at a circumference of the vane hub 41 (figs 1-2, [0056]) and spaced apart from one another in a circumferential direction of the vane hub 41 (fig 2), and 
wherein the vane hub 41 defines a penetrating portion (figs 2 & below, opening radially inside of 41) that receives the first bearing accommodating portion 321 (figs 1-2, receives 32 & 321).

    PNG
    media_image9.png
    314
    348
    media_image9.png
    Greyscale


Re claim 9, Fujiwara discloses claim 3, as discussed above and further discloses a second bearing 23L disposed away from the impeller 1 (figs 1 & 5, [0041] & [0053]), wherein the rotor 21 is disposed between the impeller 1 and the second bearing 23L in the axial direction (fig 1); and 
a bracket 3L that accommodates and supports the second bearing 23L (figs 1 & 5, [0051]-[0053]).
Re claim 10, Fujiwara discloses claim 9, as discussed above and further discloses the bracket 3L is coupled to the frame 3U (figs 1 & 9).
Re claim 11, Fujiwara discloses claim 9, as discussed above and further discloses the frame 3u further comprises a plurality of legs (figs 4, 8-9 & below) that are coupled to the bracket 3L (fig 9, through 7 & 221), each of the plurality of legs protruding outside one of the plurality of stator fixing parts 33 in the axial direction (figs 8-9 & below).

    PNG
    media_image10.png
    518
    514
    media_image10.png
    Greyscale


Re claim 15, Fujiwara discloses claim 5, as discussed above and further discloses a second bearing 23L disposed away from the impeller 1 (figs 1 & 5, [0041] & [0053]), wherein the rotor 21 is disposed between the second bearing 23L and the impeller 1 in the axial direction (fig 1); and 
a bracket 3L that defines a second bearing accommodating portion 35 receiving the second bearing 23L (figs 1 & 5, [0051]-[0053]), the bracket 3L comprising a plurality of frame coupling parts 36 that radially protrude from an outer surface of the second bearing accommodating portion 35 (fig 5, [0051]) and are coupled to the frame 3u (figs 1 & 9, through 7 & 221), 
wherein the frame 3u further comprises a plurality of legs (figs 4, 8-9 & below), each of the plurality of legs protruding outside one of the plurality of stator fixing parts 33 in the axial direction and being coupled to the bracket 3L (figs 8-9 & below).

    PNG
    media_image11.png
    518
    514
    media_image11.png
    Greyscale

Re claim 17, Fujiwara discloses claim 1, as discussed above and further discloses a bracket 3L disposed away from the impeller 1 (figs 1-2 & 5, [0043]), wherein the rotor 21 is disposed between the bracket 3L and the impeller 1 in the axial direction (figs 1-2), 
wherein the bracket 3L defines a fixing member coupling portion 364 that extends therethrough in the axial direction (figs 1, 5 & 9, [0054]-[0055]), the fixing member coupling portion 364 being configured to receive a fixing member 7 (figs 1 & 9, [0055]), and 
wherein each of the plurality of stator fixing parts 33 comprises a female thread portion 331 that is coupled to the fixing member 7 (fig 9, [0055], female thread inherent since 7 is a screw & fixes 3u, 3L & 22 together).
Re claim 18, Fujiwara discloses claim 1, as discussed above and further discloses each of the plurality of stator fixing parts 33 has: 
a first side surface 334 that has a linear shape and is inclined with respect to the axial direction (figs 7 & above for claim 1); and 
a second side surface that has a curved shape and is spaced apart from the first side surface 334 in a circumferential direction of the body 31 (figs 7 & below, circumferential direction same as R in fig 7), and 
wherein the first side surface 334 and the second side surface extend away from the body 31 (figs 1 & 4-5, extends away from 31 in a radially inward direction towards the shaft 211), and a circumferential width between the first side surface 334 and the second side surface increases along the axial direction (figs 7 & below).

    PNG
    media_image12.png
    346
    605
    media_image12.png
    Greyscale

Re claims 19 and 20, Fujiwara discloses claim 1, as discussed above and further discloses: 
an impeller housing 5 that accommodates the impeller 1 (figs 1-2, [0024]), the impeller housing 5 having an air inlet 5a that faces a second side of the impeller 1 opposite to the first side of the impeller 1 (figs 1-2 & above for claim 1, [0064]); and
the impeller housing 5 defines: 
an impeller accommodating portion that accommodates the impeller 1 (figs 1 & below); 
a vane accommodating portion that accommodates the guide vane 43 (figs 1 & below); and 
a frame accommodating portion that accommodates one side of the frame 3u and is coupled to the frame 3u (figs 1 & below).

    PNG
    media_image13.png
    331
    602
    media_image13.png
    Greyscale


Claims 1, 3, 9, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Park et al. (US20160037984, “Park”).
Re claim 1, Park discloses an electric motor assembly, comprising: 
an impeller 220 (figs 5-6, [0087]); 
a guide vane 500 (figs 5-6, [0096]) disposed at a first side of the impeller 220 along an axial direction (figs 5-6), the guide vane 500 comprising a plurality of vanes 520, 521 (figs 5-6, [0143] & [0151]); 
a stator 264 (figs 5 & 7a-b, [0111]) disposed at one side of the guide vane 500 along the axial direction (figs 5-6); 
a rotor 265 (figs 5 & 7a-b, [0120]) configured to rotate relative to the stator 264 to thereby rotate the impeller 220 (fig 5); and 
a frame 262 (figs 5-7b, [0106]) disposed at an outside of the stator 264 in a radial direction (figs 5-6) and coupled to the stator 264 (figs 5-7b), wherein the frame 262 comprises: 
a body having a cylindrical shape (figs 6-7b, [0109], includes 262a-b), the body being disposed at the outside of the stator 264 (figs 6-7b) and defining an air flow path 231 (figs 5-7b & below, [0094], gap between body & 241 forms 231), and 
a plurality of stator fixing parts 262c (figs 5-7b, [0109], [0111] & [0113]) that protrude from an inner surface 262d of the body (figs 7a-b & below, axially inner part of body) and are coupled to the stator 264 (figs 5-7b), and 
wherein the plurality of stator fixing parts 262c are inclined with respect to the axial direction (figs 7b & below).

    PNG
    media_image14.png
    607
    708
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    352
    593
    media_image15.png
    Greyscale

Re claim 3, Park discloses claim 1, as discussed above and further discloses a first bearing 283 disposed between the guide vane 500 and the rotor 265 in the axial direction (figs 5 & below, [0118], 283 is at an axial position between an axial position of 500 & an axial position of 265), wherein the frame 262 defines a first bearing accommodating portion 262b that receives the first bearing 283 (figs 5-7b, [0118]).

    PNG
    media_image16.png
    360
    611
    media_image16.png
    Greyscale

Re claim 9, Park discloses claim 3, as discussed above and further discloses a second bearing 284 disposed away from the impeller 220 (figs 5-7b, [0118]), wherein the rotor 265 is disposed between the impeller 220 and the second bearing 284 in the axial direction (fig 5); and 
a bracket 263 that accommodates and supports the second bearing 284 (figs 5 & 7a-b]).
Re claim 11, Park discloses claim 9, as discussed above and further discloses the frame 262 further comprises a plurality of legs (figs 6-7b & below) that are coupled to the bracket 263 (figs 5-6), each of the plurality of legs protruding outside one of the plurality of stator fixing parts 262c in the axial direction (figs 6-7b & below).

    PNG
    media_image17.png
    361
    631
    media_image17.png
    Greyscale

Re claim 12, Park discloses claim 11, as discussed above and further discloses each of the plurality of legs has a first side surface that extends from a circumference of the body (figs 7b & below), the first side surface being inclined with respect to the axial direction (figs 7b & below).

    PNG
    media_image18.png
    355
    544
    media_image18.png
    Greyscale

Re claim 14, Park discloses claim 11, as discussed above and further discloses each of the plurality of legs has a first side surface 262g that is inclined with respect to the axial direction (fig 7b) and a second side surface that is in parallel to the axial direction (figs 7b & below).

    PNG
    media_image19.png
    243
    467
    media_image19.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Lee et al. (US20180266426, “Lee”).
Re claim 6, Fujiwara discloses claim 5, as discussed above. Fujiwara is silent with respect to the frame further comprises a plurality of bridges that are radially connected to an outer surface of the first bearing accommodating portion, and wherein the vane hub further defines a plurality of bridge accommodating portions that are recessed in the axial direction, each of the plurality of bridge accommodating portions receiving one of the plurality of bridges along the axial direction.
Lee discloses the frame 17 (figs 1-3, [0053]-[0055]) further comprises a plurality of bridges (figs 1 & 3, includes 173 & 175) that are radially connected to an outer surface of the first bearing accommodating portion 174 (figs 1 & 3), and 
wherein the vane hub 41 (fig 1, [0061]) further defines a plurality of bridge accommodating portions (figs 1, 3 & below) that are recessed in the axial direction (figs 3 & below), each of the plurality of bridge accommodating portions receiving one of the plurality of bridges along the axial direction (figs 3 & below).

    PNG
    media_image20.png
    465
    756
    media_image20.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Fujiwara to comprise a plurality of bridges that are radially connected to an outer surface of the first bearing accommodating portion, and wherein the vane hub further defines a plurality of bridge accommodating portions that are recessed in the axial direction, each of the plurality of bridge accommodating portions receiving one of the plurality of bridges along the axial direction, as disclosed by Lee, in order to reduce the weight of the frame, as taught by Lee ([0059]).
Re claim 7, Fujiwara in view of Lee disclose claim 6, as discussed above. Fujiwara is silent with respect to each of the plurality of bridges comprises: a vane hub contact section that radially protrudes from the body of the frame and is in contact with the vane hub; and a vane hub coupling section that is inclined with respect to the vane hub contact section and axially protrudes from the vane hub contact section, the vane hub coupling section being coupled to and overlapping with the vane hub in the axial direction.
Lee further discloses each of the plurality of bridges comprises: 
a vane hub contact section 173 that radially protrudes from the body 171 of the frame 17 (figs 1 & 3, [0054]-[0056]) and is in contact with the vane hub 42 (figs 1 & 3); and 
a vane hub coupling section 175 that is inclined with respect to the vane hub contact section 173 (figs 1 & 3, [0055]) and axially protrudes from the vane hub contact section 173 (figs 1 & 3), the vane hub coupling section 175 being coupled to and overlapping with the vane hub 42 in the axial direction (figs 1 & 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of bridges of Fujiwara in view of Lee to comprise  a vane hub contact section that radially protrudes from the body of the frame and is in contact with the vane hub; and a vane hub coupling section that is inclined with respect to the vane hub contact section and axially protrudes from the vane hub contact section, the vane hub coupling section being coupled to and overlapping with the vane hub in the axial direction, as disclosed by Lee, in order to reduce the weight of the frame, as taught by Lee ([0059]), as well as to fix the guide vane to the frame, as demonstrated by Lee.
Re claim 8, Fujiwara in view of Lee disclose claim 6, as discussed above. Fujiwara is silent with respect to each of the plurality of bridges comprises a fixing member coupling portion that receives a fixing member that has passed through the vane hub.
Lee further discloses each of the plurality of bridges comprises a fixing member coupling portion 175 that receives a fixing member that has passed through the vane hub 42 (figs 1 & 3, [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of bridges of Fujiwara in view of Lee so each of the plurality of bridges comprises a fixing member coupling portion that receives a fixing member that has passed through the vane hub, as disclosed by Lee, in order to reduce the weight of the frame, as taught by Lee ([0059]), as well as to fix the guide vane to the frame, as demonstrated by Lee.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Hwang et al. (WO2019212294, “Hwang”, using US20210235951 for translation) and Sawada (US20190305620, “Sawada”).
Re claim 16, Fujiwara discloses claim 15, as discussed above and further discloses an axial length of the plurality of legs is greater than an axial length of the plurality of stator fixing parts 33 in the axial direction (figs 8 & above for claim 15). 
Fujiwara is silent with respect to each of the frame coupling parts of the bracket comprises: a leg contact portion that is in contact with an end of one of the plurality of legs, and a stator fixing part contact portion that is in contact with an end of one of the plurality of stator fixing parts.
Hwang discloses each of the frame coupling parts 252 (figs 3 & 13, [0080]-[0081]) of the bracket 250 comprises: 
a leg contact portion (figs 3, 13 & below) that is in contact with an end of one of the plurality of legs 242 (figs 3 & 13), and 
a stator fixing part contact portion (figs 3, 13 & below).

    PNG
    media_image21.png
    429
    669
    media_image21.png
    Greyscale

Sawada discloses a coupling between motor housing upper lid portion 111 and base member 113 with each having two contacting surfaces (figs 2-3 & below).

    PNG
    media_image22.png
    479
    507
    media_image22.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each frame coupling parts of the bracket of Fujiwara to: 
comprise a leg contact portion that is in contact with an end of one of the plurality of legs, and a stator fixing part contact portion, as disclosed by Hwang, in order to provide fixing means to couple the leg and frame coupling parts, as taught by Hwang ([0081]-[0080]); and
configure the stator fixing part contact portion so it is in contact with an end of one of the plurality of stator fixing parts, in a manner as demonstrated by Sawada for a motor housing upper lid portion and a base member, in order to provide an interlocking connection, as demonstrated by Sawada.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834